IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 5, 2009

                                       No. 08-50491                    Charles R. Fulbruge III
                                                                               Clerk

EFREN GARCIA,

                                                   Plaintiff - Appellant,
v.

HECTOR MONTENEGRO, Individually; PAUL PEARSON, Individually;
ELIZABETH VELOZ, Individually; JERRY MOLINOSKI, Individually,

                                                   Defendants - Appellees.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:07-CV-123


Before KING, GARWOOD, and DAVIS, Circuit Judges.
PER CURIAM:*
       The judgment below is affirmed essentially for the reasons set forth in the
district court’s well-reasoned Memorandum Opinion and Order Granting
Defendants’ Motion for Summary Judgment.


AFFIRMED.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.